[ease 8:21-cv-01964-GJH Document 2-2 Filed O8/PAK& pRa@eyhpt 5
AND RETURN

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

|. JOSE CORREA VILLACIS ; !
13716 Marianna Drive :
Rockville, Maryland 20853 :
Plaintiff
Vv.

i} PERFORMANCE TRANSPORTATION, LLC = Case No. -V
4} 12500 West Creek Parkway ——
| Richmond, Virginia 23238 :
| Serve: R/A National Registered Agents, Inc. of Md.

: 2405 York Road, Suite 201 :
Lutherville, Maryland 21093-2264

| | and

| THOMAS LEON LOVE

|, 300 Blue Moon Xing, Apartment 7304

1! Pooler, Georgia 31322-9756

: Defendants

COMPLAINT
| COMES NOW Plaintiff Jose Correa Vilacis, by and through his attorneys, Peter L.
Scherr and Futrovsky, Forster & Scherr, Chartered, and sues Defendants Performance

i Transportation, LLC and Thomas Leon Love and, as the basis therefore, alleges that:
PARTIES.

1. Plaintiff Jose Correa Villacis (“Plaintiff”) is a resident and domiciliary of

Montgomery County, Maryland.
2. Defendant Thomas Leon Love (“‘Defendant Davis”) is a resident and domiciliary of

‘|| Chatham County, Georgia.
3. Defendant Performance Transportation, LLC (“Defendant Performance”) is a
|| Delaware corporation which is licensed and qualified to do business in the State of Maryland.

/ ‘ At all times relevant hereto, Defendant Performance was a licensed motor carrier engaged in the

 

: : business of, inter alia, transporting and arranging for the transport of food products and other

JUL 07 2991

Al: ye

: : items within and without the State of Maryland.

 

ee ERA wey A accents eames ean sh
 

 

 

lCase 8:21-cv-01964-GJH Document 2-2 Filed 08/04/21 Page 2 of 5

JURISDICTION AND VENUE

I 4, All acts and/or omissions complained of herein occurred in Montgomery County,
||, Maryland. |

Oe 5. Pursuant to MD. CODE ANN., CTS. & JUD. PRO. §6-202(8) (Lexis 2021), a proper
venue for this proceeding is Montgomery County, Maryland.

6. Pursuant to MD. CODE ANN., CTS. & JUD. PRO. §6-103(b)(1), (2) and (3)(Lexis 2021), . |
this Honorable Court has jurisdiction over Defendants. |
7. Pursuant to Mp. CODE ANN., CTS. & JUD. PRO. § 1-501 (Lexis 2021), this Honorable
| | Court has jurisdiction over the subject matter of this Complaint. .

EACTS COMMON TO ALL COUNTS
8. On or about September 5, 2018, at approximately 12:00 p.m., Plaintiff was standing
| " in the cargo area of a box truck which was legally parked at the loading dock for the
' Montgomery County Department of Liquor Control Store located at 3733 University Boulevard
. West in Kensington, Montgomery County, Maryland (‘the Store”).
9. At that time, Defendant Love was the operator of a Freightliner truck proceeding in
| an eastbound direction through the parking lot to the rear of the Store toward a CVS store
: located at 3715 University Boulevard in Kensington, Montgomery County, Maryland,
: . immediately east of the Store. |

i 10. At that time and place, as Defendant Love turned his Freightliner truck to the right,
- Defendant Love’s Freightliner truck collided with the legally parked box truck in which Plaintiff ‘|

||| was standing.

COUNT I.
(NEGLIGENCE - DEFENDANT THOMAS LEON LOVE)
11,. Plaintiff hereby incorporates herein by referenced Paragraphs 1 through 10, supra.

12. At that time and place, Defendant Love was unreasonable as Defendant Love:

A. failed to maintain a proper distance between Defendant Love’s Freightliner truck

 

 

 

 

 
 

 

 

ease 8:21-cv-01964-GJH Document 2-2 Filed 08/04/21 Page 3of5

and Plaintiff's legally parked box truck;
B. failed to keep a proper lookout in the direction in which Defendant Love was

traveling;

C. failed to pay full time and attention to the roadway and the vehicles located
thereon, including Plaintiff's legally parked ‘box truck;

D. _failed to control Defendant Love’s Freightliner truck to avoid colliding with
Plaintiff's legally parked box truck; and

E. otherwise failed to act with due care and caution to avoid colliding with

Plaintiff's legally parked box truck.

13. Asa direct and proximate result of the aforementioned unreasonable acts and

I omissions on the part of Defendant Love, Defendant Love’s Freightliner truck collided with

|) Plaintiff's legally parked box truck.

14. The collision between the vehicles was solely due to the aforementioned

' unreasonable acts and omissions of Defendant Love.

15. The collision occurred without any negligence or want of due care on the part of

Plaintiff, directly or indirectly contributing thereto.

16. Asa direct and proximate:result of Defendant Love’s negligence, Plaintiff lost his

_ balance and sustained serious and debilitating injuries to his back, neck and other body parts.

| | radiology, imaging and electrodiagnostic studies, and multiple spinal injections, incurred and

17. Asa result of these injuries, Plaintiff underwent and continues to undergo extensive

medical treatment including, inter alia, orthopaedic evaluations and treatment, physical therapy,

||. will continue to incur the expenses associated with that treatment, suffered and continues to

' suffer from pain, limitation of function, the inability to enjoy life, and emotional distress, and

- suffers from significant permanent impairment.

18. As a result of these injuries, Plaintiff lost time and wages from his employment.

WHEREFORE, Plaintiff Jose Correa Villacis brings suit against Defendant Thomas

 

 

 
 

 

 

 

 

 

Pase 8:21-cv-01964-GJH Document 2-2 Filed 08/04/21 Page 4of5

|| Leon Love and claims compensatory damages in an amount exceeding Seventy-Five Thousand

| Dollars ($75,000.), plus costs and such and further damages as this Honorable Court seeks just

and mete.

COUNT I

(RESPONDEAT SUPERIOR -
DEFENDANT PERFORMANCE TRANSPORTATION, LLC)

19, Plaintiff hereby incorporates herein by reference Paragraphs | through 18, supra.
20. At all times relevant hereto Defendant Love was acting within the scope of his

- employment with and/or authority to act for Defendant Performance, furthering the interests of

I Defendant Performance.

WHEREFORE, Plaintiff Jose Correa Villacis brings suit against Defendant Performance

, : Transportation, LLC and claims compensatory damages in an amount exceeding Seventy-Five

Thousand Dollars ($75,000.), plus costs and such and further damages as this Honorable Court

|} seeks just and mete.

COUNT.MT.

(NEGLIGENT ENTRUSTMENT -
DEFENDANT PERFORMANCE TRANSPORTATION, LLC)

21. Plaintiff hereby incorporates herein and incorporates by reference Paragraphs 1]

through 20, supra.

_ 22. At all times relevant hereto, Defendant Love was operating a truck controlled by

| Defendant Performance.

23. Defendant Performance permitted Defendant Love to operate said truck prior to

E and at the time of the aforementioned collision.

24. Defendant Performance knew or should have known through proper investigation .

' of Defendant Love that Defendant Love had a propensity to become involved in motor vehicle

|: collisions.

25. Plaintiff, as a member of the driving public, was a member of a foreseeable class

 

 

 

 
 

 

 

 

pase 8:21-cv-01964-GJH Document 2-2 Filed 08/04/21 Page5of5

of people who were at risk of physical harm while Defendant Love operated the truck controlled

by Defendant Performance.
26. Defendant Performance knew or should have known that Defendant Love was

| likely and had a propensity to operate said truck in a negligent and unsafe manner that would

|} cause harm to others.

27. The negligence of Defendant Performance in entrusting the vehicle to Defendant )

‘ | Love and Defendant Love’s negligence in driving said vehicle directly, proximately and

: concurrently caused all injuries and other damages sustained by Plaintiff.

| WHEREFORE, Plaintiff Jose Correa Villacis brings suit against Defendant Performance
i Transportation, LLC and claims compensatory damages in an amount exceeding Seventy-Five

: ' Thousand Dollars ($75,000.), plus costs and such and further damages as this Honorable Court

' seeks just and mete.

Plaintiff hereby prays a trial by jury as to all issues so triable.

. Respecttully submitted,

   

Reter L. Sgni . 4
“SP SSCHERR@FUTROVSKY. COM. _:
1101 North Washington Street, Suite 550
Rockville, Maryland 20852
(301) 251-8500
Counsel for Plaintiff

SO PLRLEEE 23 poe sesecnmns estes ey ate ee emi erie see atten cad ERSTE! GE ht oer eecepeese

 

 

 
